El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Ante el Registrador de San Germán se presentó una es-critura de hipoteca. Éste la inscribió con el defecto subsa-nable “de que el notario no da fe del conocimiento personal de los comparecientes de esta escritura sino que sólo hace constar de una manera indefinida que conoce a los otor-gantes. ’ ’ En la primera parte de la escritura el notario dice “doy fe de conocer a los comparecientes y por sus dichos la doy de sus mayoridades, estados, profesiones, y vecindades.” No dice que conoce a las partes personalmente, mas ésa es una inferencia lógica. Al final de la escritura el notario da fe de todo su contenido. Esto cumple suficientemente con la Ley Notarial. Felici & Co. v. El Registrador, 11 D.P.R. 594. En el recurso de Jiménez v. Registrador, 24 D.P.R. 717 citado por el registrador no existía certificado relativo a las circunstancias personales de los comparecientes.

Debe revocarse la nota recurrida y efectuarse la inscrip-ción sin el defecto subsanable.